Citation Nr: 1506207	
Decision Date: 02/11/15    Archive Date: 02/18/15

DOCKET NO.  06-07 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a right hip disability.  

2.  Entitlement to an increased initial rating for a left knee disability, rated at 10 percent for instability throughout the period of the claim and at 10 percent for limitation of motion, effective January 9, 2006.  

3.  Entitlement to an initial compensable disability rating prior to January 9,2006, and an initial rating in excess of 10 percent thereafter for right heel spur.  

4.  Entitlement to an initial disability rating in excess of 10 percent prior to January 9, 2006, and a rating in excess of 20 percent thereafter for a lumbar spine disability.  

5.  Entitlement to an initial compensable disability rating prior to January 9, 2006,  and a rating in excess of 30 percent thereafter for a headache disability.  

6.  Entitlement to an initial compensable rating for left ear hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from November 1982 to January 2004.  

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Offices (ROs) in Waco, Texas, and Pittsburgh, Pennsylvania.

The record before the Board consists of the Veteran's paper claims files and electronic records in Virtual VA and the Veterans Benefits Management System. 

The right heel, lumbar spine, headache, and hearing loss claims are addressed in the REMAND that follows the below ORDER.


FINDINGS OF FACT

1.  The Veteran's right hip pain is due to myoligamentous strain that is secondary to the service-connected lumbar spine and knee disabilities.  

2.  The left knee disability has resulted in painful motion throughout the period on appeal but not limitation of flexion to fewer than 95 degrees, limitation of extension to greater than 3 degrees, frequent episodes of effusion, or more than slight instability.  


CONCLUSIONS OF LAW

1.  The criteria for service connection of a right hip disability have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2014).  

2.  The criteria for a 10 percent rating prior to January 9, 2006, for limitation of motion of the right knee have been met; the criteria for a rating greater than 10 percent for limitation of motion have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5260-5261 (2014).  

3.  The criteria for a disability rating in excess of 10 percent for instability of the right knee have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5257 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. 

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2014) requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

With regard to the service connection claim, the decision below grants service connection for a right hip disability.  As such, there is no further need to discuss compliance with the duties to notify and assist.  

With regard to the rating claim decided herein, the record reflects that the Veteran was provided all required notice in a letter sent in March 2006.  While this was provided after the initial adjudication of this claim, the Board finds that there is no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the receipt of all pertinent evidence, the originating agency readjudicated the claim.  There is no indication or reason to believe that the ultimate decision of the RO on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  

The record reflects that all service treatment records and available and relevant post-service medical evidence identified by the Veteran have been obtained.  Neither the Veteran nor his representative has identified any outstanding, existing evidence that could be obtained to substantiate the rating claim.  The Board is also unaware of any such evidence.  The Veteran has been afforded appropriate VA examinations to determine the severity of his knee disability, most recently in 2009.  The examination records report all findings necessary to rate the left knee disability, and the Veteran has not asserted, and the evidence of record does not show, that the left knee disability has increased significantly in severity since the 2009 examination.  In this regard, the Board notes that although the November 2014 informal hearing presentation from the Veteran's representative reports the Veteran's contention that his service-connected disabilities have increased in severity, neither he nor his representative has alleged that the disability has increased in severity since the VA examination in 2009.  In this regard, the Board notes that the representative does not request a new examination for the left knee disability and a 2010 electronic correspondence from the Veterans Service Office indicates that they had not been in contact with the Veteran for several years.  Thus, the Board finds the 2009 examination record accurately depicts the Veteran's left knee disability.   

Accordingly, the Board will address the merits of the appellant's claims.

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.





Service Connection 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may be granted for disability which is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable under 38 C.F.R. § 3.310(a) (2006).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  During the pendency of this claim, 38 C.F.R. § 3.310 was amended, effective October 10, 2006.  The amendments to this section are not liberalizing.  Therefore, the Board will apply the former version of the regulation.

The record includes a January 2006 VA examiner's diagnosis of myoligamentous strain in the hip and determination that it is at least as likely as not that the strain is related to the degenerative joint disease of the lumbar spine and knees.  The examiner explained that the strain was the result of an altered gait caused by the service-connected lumbar spine disability and knee disabilities.  Therefore, the Board finds service connection is warranted for right hip strain.  

Initial Rating

Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2014).   

It is the intention of the rating schedule to recognize painful, unstable or malaligned joint, due to healed injury, as entitled to at least the minimum compensable rating authorized for the joint.  38 C.F.R. § 4.59 (2014).  

In determining the degree of limitation of motion, the provisions of 38 C.F.R. § 4.40 concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 concerning the effects of the disability on the veteran's ordinary activity are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Knee impairment with recurrent subluxation or lateral instability warrants a 10 percent evaluation if it is slight, a 20 percent evaluation if it is moderate, or a 30 percent evaluation if it is severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257. 

Dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint warrants a 20 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5258. 

Flexion of the leg limited to 60 degrees warrants a noncompensable rating, flexion limited to 45 degrees warrants a 10 percent rating, flexion limited to 30 degrees warrants a 20 percent rating, and flexion limited to 15 degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5260. 

Extension limited to 5 degrees warrants a noncompensable rating, extension limited to 10 degrees warrants a 10 percent rating, extension limited to 15 degrees warrants a 20 percent rating, extension limited to 20 degrees warrants a 30 percent rating, extension limited to 30 degrees warrants a 40 percent rating, and extension limited to 45 degrees warrants a 50 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5261. 

Flexion of the knee to 140 degrees is considered full and extension to 0 degrees is considered full.  See 38 C.F.R. § 4.71, Plate II. 

VA's General Counsel has held that a claimant who has arthritis and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257, while cautioning that any such separate rating must be based on additional disabling symptomatology.  VAOPGCPREC 23-97 (July 1997); VAOPGCPREC 9-98, (August, 1998).  Moreover, the General Counsel has also held that separate ratings may be assigned for disability of the same joint under Diagnostic Codes 5260 (for limitation of flexion) and 5261 (for limitation of extension).  VAOGCPREC 9-2004 (September, 2004). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2014) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disabilities.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disabilities.  

The left knee disability is assigned a 10 percent disability rating for instability throughout the period of the claim and a separate 10 percent disability rating for limitation of motion effective January 9, 2006.    

An October 2003 VA examination record reveals the Veteran's history of sharp, stabbing pain in the left knee, estimated at 7/10.  The Veteran reported that the pain occurs four times per day with walking or use of stairs and that it is alleviated approximately a half-day after treatment with nonsteroidal anti-inflammatory medication.  The Veteran denied dislocation or subluxation, and the record indicates that the Veteran's activities of daily living remained intact.  The record notes that the effect of the left knee disability on the Veteran's daily activity and occupation was that the Veteran could not do any running.  Examination revealed motion from 0 to 140 degrees.  The examiner was unable to estimate limitations due to exacerbation because the only objective findings of knee pain were a positive McMurray and tenderness to palpation.  Radiographic imaging showed a medial meniscal tear, degenerative joint disease and small knee effusion.  

An August 2004 statement reveals the Veteran's history of "pain and suffering" in the left knee, particularly while standing, walking, and driving.  

A January 2006 VA examination record reveals the Veteran's history of "on and off" pain in the left knee and "intermittent but frequent" use of a brace for walking.  He also reported giving way and stiffness but denied episodes of dislocation or subluxation.  He reported weekly episodes of locking, impairment of motion, and severe weekly flare-ups.  He explained that the flares result in difficulty standing and walking and additional loss of 10-20 degrees of motion.  He indicated that the flares last "several" minutes.  The record notes that there was one episode of effusion in March 2003.  The Veteran indicated that he was able to stand for 15 to 30 minutes and walk for one to three miles.  Examination revealed an antalgic gait but no evidence of abnormal weight bearing.  Range of motion testing revealed motion from 0 to 120 degrees, with pain beginning at 100 degrees.  After repetition, range of motion was limited to 100 degrees due to pain.  There were crepitation, clicks and snaps but no grinding.  There was mild instability.  The examiner noted that there was slight instability of the cruciate ligament in 30 and 90 degrees of flexion.  Medial/lateral collateral ligament stability was normal.  There was a meniscus abnormality due to chronic tear, per March 2003 magnetic resonance imaging.  Radiographic imaging revealed degenerative arthritis, status-post anterior cruciate ligament repair.  

A September 2009 VA examination record reveals the Veteran's history of left knee pain and a "feeling" of instability.  Examination revealed normal gait and posture.  There was no varus or valgus malposition of the knee.  There was no effusion.  There was slight pressure pain above the medial joint space and medial femoral condyle.  Side ligaments were stable in 0 and 30 degree positions.  Lachman test and pivot shifting were discretely positive.  There were significant pressure pain above the medial joint space and medial joint compartment and significantly positive varus stress.  There was slight palpable crepitation during the functional examination.  Sonogram revealed intact side ligaments and no effusion.  

Active/passive range of motion testing revealed motion of 0-3- 121 degrees, with pain starting at 95 degrees.  The Board notes that it is not explicitly stated which knee is referenced by each range of motion finding.  However, the structure and context of the record suggest that the aforementioned range of motion findings refer to the left knee.  Moreover, because the aforementioned findings show increased limitation as compared to the other range of motion findings, there is no prejudice from assuming the aforementioned findings refer to the left knee.  

Analysis of Rating 

The record reflects that the Veteran's left knee disability has been rated at 10 percent for arthritis with painful limitation of motion, effective January 9, 2006.  Based on the Board's review of the evidence, the Veteran is entitled to a 10 percent rating for the entire period of the claim pursuant to 38 C.F.R. § 4.59 and Burton based on the competent and credible histories of knee pain with motion since at least 2003.  

A rating higher than 10 percent is not warranted for limitation of motion at any time during the appellate period.  Although the evidence reveals findings of painful motion and histories of flares, the Veteran is consistently able to, at a minimum, flex to 95 degrees and extend to 3 degrees without pain, to include after repetition, and he has not reported limitation of flexion to fewer than 95 degrees or extension to greater than 3 degrees during flares or at other times.  In this regard, the Board notes that although the Veteran has reported limitation of motion during flares, the limitation appears to be accurately depicted by the reported range of motion after repetition.  There is no evidence indicating that he has sufficient limitation of motion, including during flares, to warrant more than the 10 percent rating currently assigned for limitation of motion.  

A higher rating is also not warranted based on instability.  The Board acknowledges that the Veteran has competently reported giving way and "feelings of instability," that the Veteran reports intermittent use of a brace, and that examination has revealed instability.  However, the Veteran has never reported falls or frequent giving way and has not alleged that the brace is used for stability purposes, and the record does not otherwise suggest frequent instability.  In this regard, the Board notes that the 2009 history of "feelings of instability" suggests that the Veteran does not have actual giving way due to instability but only a sensation of laxity/instability.  Furthermore, the medical evidence reflects clinical findings of "slight" or "mild" instability of only the cruciate ligament, and gait was noted to be normal in 2009.  Based on these findings and the Veteran's description of the left knee disability and the associated impairment, the Board finds the instability does not more nearly approximate the moderate instability required for a 20 percent rating than the slight instability contemplated by the assigned rating of 10 percent.

The Board has considered whether a higher or separate rating is warranted on any other schedular basis but has determined that it is not.  In this regard, the Board notes that there is no evidence of ankylosis, malunion, or nonunion.  In addition, although the record documents findings of meniscal dislocation and histories of pain and episodes of "locking," effusion has only been noted on one occasion.

Consideration has been given to assigning a staged rating; however, at no time during the period in question have the disabilities warranted a higher rating.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board also has considered whether this case should be referred to the Director of the Compensation and Pension Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

As discussed above, the Veteran's left knee disability is manifested by instability and symptoms productive of limitation of motion.  These manifestations are contemplated by the schedular criteria.  Therefore, referral of the case for extra-schedular consideration is not in order.


ORDER

Service connection for a right hip disability is granted.  

The Board having determined that the Veteran's left knee disability warrants a 10 percent rating, but not higher, for instability throughout the period of the claim, and a separate rating of 10 percent, but not higher, for limitation of motion throughout the period of the claim, the benefit sought on appeal is granted to this extent and subject to the criteria applicable to the payment of monetary benefits.


REMAND

Additional VA examinations are needed to determine the impairment associated with the lumbar spine, right heel, headache, and left ear hearing loss disabilities due to the amount of time since the most recent examinations, which were conducted in 2006.  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Undertake appropriate development to obtain any outstanding treatment records pertinent to the Veteran's claims.  The Veteran should be asked about the existence and location of any relevant private treatment records. 

2.  Then, afford the Veteran an examination or examinations by an examiner or examiners with sufficient expertise to determine the impairment associated with the (a) lumber spine disability and (b) right heel spur.  All pertinent evidence of record should be made available to and reviewed by the examiner(s).  Any indicated studies should be performed.  Ensure that the examiner or examiners provide all information required for rating purposes.  The rationale for all opinions expressed must be provided.

3.  Afford the Veteran an examination by an examiner with sufficient expertise to determine the impairment associated with the headache disability.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated studies should be performed.  Ensure that the examiner provides all information required for rating purposes, to include an assessment of the effects of the Veteran's headaches on occupational functioning and economic adaptability.  The rationale for all opinions expressed must be provided.

4.  Afford the Veteran an examination by an examiner with sufficient expertise to determine the impairment associated with the right ear hearing loss disability.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated studies should be performed.  Ensure that the examiner provides all information required for rating purposes, to include an assessment of the effects of the Veteran's hearing loss disability on his ability to function in an occupational setting and on his daily activities.  The rationale for all opinions expressed must be provided.

5.  Undertake any other indicated development.

6.  Then, readjudicate the claims.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided a supplemental statement of the case and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


